DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/17/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on Cho et al. 20060050192 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20160181387 in view of Cho et al. 20060050192.

    PNG
    media_image1.png
    382
    531
    media_image1.png
    Greyscale

Regarding claim 1, fig. 7 of Kim discloses a display panel, comprising:
 a base layer 101; 
a signal line (gate line – par [0049]) disposed on the base layer, the signal line comprising: 
a first layer comprising aluminum (par [0058]); and 
a first thin film transistor Ts connected to the signal line (par [0049]); 
a second thin film transistor Td disposed on the base layer; 
a capacitor Cst (fig. 6 – 133/121/113 stack in fig. 7) electrically connected to the second thin film transistor; and 
a light emitting element 151 (OLED) electrically connected to the second thin film transistor Td. 


    PNG
    media_image2.png
    584
    843
    media_image2.png
    Greyscale

	However, fig. 2 of Cho discloses a signal line 124 (gate line) disposed on a base layer 110, the signal line comprising: a first layer 124p comprising aluminum (par [0051]); and a second layer 124q directly disposed on the first layer, the second layer comprising a niobium-titanium alloy directly contacting the first layer (molybdenum alloy (Mo-alloy), which is composed of molybdenum (Mo) and at least one of niobium (Nb), vanadium (V), and titanium (Ti) – note the second layer of Cho is one comprising and at least one of niobium (Nb), vanadium (V), and titanium (Ti), which is one second layer comprising a niobium-titanium alloy. This combination of layers, accordingly, undercut, overhang, and mouse bites which may arise in an etching process, are prevented, and TFT array panels that have signal lines having low resistivity and good contact characteristics are provided by eliminating hillock growth.


Regarding claim 2, par [0055] of Kim discloses wherein the first thin film transistor comprises: a first poly silicon pattern disposed on the base layer; a first control electrode 131 overlapping the first poly silicon pattern and connected to the signal line (gate line); and a first input electrode 141a and a first output electrode 141b, each of which is connected to the first poly silicon pattern. 

Regarding claim 3, it is necessary the case that Kim discloses wherein the first control electrode has substantially the same stacking structure as the signal line (because gate electrode are from gate line). 

Regarding claim 4, Kim discloses wherein the second thin film transistor comprises: a second poly silicon pattern 112c disposed on the base layer; a second control electrode 132 overlapping the second poly silicon pattern and disposed on a layer different (102) from that under 121 the first control electrode; a second input electrode 142a and a second output electrode 142b, each of which is connected to the second poly silicon pattern. 

Regarding claim 5, fig. 7 of Kim discloses wherein the capacitor comprises: a first electrode 133 disposed on substantially the same layer 102 as that under the signal line; and a second electrode 113 

Regarding claim 6, it would have been obvious to form a display comprising wherein the second control electrode and the second electrode comprise: a first layer comprising an aluminum-nickel-lanthanum alloy; and a second layer directly disposed on the first layer and comprising a niobium-titanium alloy in order have reduce resistance with excellent in mechanical strength as well as in thermal and electrical stability (as per reasoning in rejection of claim 1)

Regarding claim 7, Kim and Cho discloses claim 1, and  par[0031] of Kim discloses that the AlNiX layer 12 may contain about 95-98 at. % of Al, about 2-5 at. % of Ni, and about 0.2-1.0 at. % of the metal X. If the content of Al is less than 95% at. %, conductivity may be reduced. If the content of Ni is less than 2 at. %, interface resistance against the ITO may increase. If the content of the metal X is less than 0.2 at. %, Al hillocks may form. 
Kim does not disclose wherein the first layer further comprises: nickel, the content of the nickel relative to the first layer ranging from 0.01 at % to 0.05 at %; and lanthanum, the content of the lanthanum relative to the first layer ranging from 0.02 at % to 0.05 at %. 
However, it would have been obvious to one of ordinary skill in the art to form a display wherein the first layer further comprises: nickel, the content of the nickel relative to the first layer ranging from 0.01 at % to 0.05 at %; and lanthanum, the content of the lanthanum relative to the first layer ranging from 0.02 at % to 0.05 at % in order to optimize contact resistance and hillock formed to meet the design of applicant. Moreover, there is no evidence indicating that the claimed range is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the 

Regarding claim 9, Kim and Cho disclose claim 1, but do not disclose wherein the signal line has a line width of that ranges from 3 .mu.m to 5 .mu.m. 
However, although Kim and Cho is silent about the claimed range, it should be noted that a range of the values of width does inherently exist and can be varied to adjust for resistance desired.
Therefore, the prior art of Kim and Cho provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to resistance as needed.
 Therefore, while the structure of Kim and Cho do not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a display of Kim and Cho comprising wherein the signal line has a line width of that ranges from 3 .mu.m to 5 .mu.m in order to resistance as needed.

Regarding claim 10, Kim and Cho disclose claim 1 but do disclose wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG.. 
However, although Kim and Cho is silent about the claimed range, it should be noted that a range of the values of thickness does inherently exist and can be varied to adjust for resistance desired.

 Therefore, while the structure of Kim and Cho do not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a display of Kim and Cho comprising wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG. in order to resistance as needed.

Regarding claim 12. The display panel of claim 11, wherein the first layer has a thickness that ranges 1000 .ANG. to 3000 .ANG., the second layer has a thickness that ranges 200 .ANG. to 400 .ANG., and the third layer has a thickness that ranges 300 .ANG. to 800 .ANG.. 

Regarding claim 13, Kim discloses wherein the signal line comprises a gate line.


    PNG
    media_image3.png
    402
    532
    media_image3.png
    Greyscale

Regarding claim 14, fig. 7 of Kim discloses a display panel, comprising: 
a base layer 101; 
a first thin film transistor Ts disposed on the base layer; 
a second thin film transistor DT electrically connected to the first thin film transistor; and 
a light emitting element OLED 151 connected to the second thin film transistor Td, 
wherein the first thin film transistor Ts comprises: 
a first poly silicon pattern  111 (par [0055]) disposed on the base layer; 
a first control electrode 131 overlapping the first semiconductor pattern; and
 a first input electrode 141b and a first output electrode 141a, each of which is connected to the first poly silicon pattern  111.
Kim does not discloses that the first control electrode comprising: 
a first layer comprising an aluminum-nickel-lanthanum alloy; and 

However, par [0058] of Kim discloses that gate electrodes 131 and 132 may be formed of gold (Au), silver (Ag), copper (Cu), nickel (Ni), platinum (Pt), palladium (Pd), aluminum (Al), molybdenum (Mo), tungsten (W), titanium (Ti), or an alloy thereof. Note AlNi alloy can be used from material listed.
In addition, par [0029] of Kim discloses that AlNiX is an alloy including Al, Ni, and a small amount of metal X. The metal X may be lanthanum (La). Al improves conductivity of the source and drain electrodes. Ni may form an AlNi.sub.3 phase by heat-treatment to decrease interface resistance between the ITO layer 13 and the AlNiX layer 12, and the metal X may inhibit the formation of Al hillocks. 
Therefore, the same material can be used for gate electrode to improves conductivity and inhibit the formation of Al hillocks.
Therefore, it would have been obvious to form a display of Kim comprising wherein the first control electrode comprising: a first layer comprising an aluminum-nickel-lanthanum alloy such as taught by Kim to improves conductivity and inhibit the formation of Al hillocks.
Kim does not disclose of a second layer disposed directly on the first layer, the second layer comprising a niobium-titanium alloy directly contacting the first layer. 
However, fig. 2 of Cho discloses a signal line 124 (gate line) disposed on a base layer 110, the signal line comprising: a first layer 124p comprising aluminum (par [0051]); and a second layer 124q directly disposed on the first layer, the second layer comprising a niobium-titanium alloy directly contacting the first layer (molybdenum alloy (Mo-alloy), which is composed of molybdenum (Mo) and at least one of niobium (Nb), vanadium (V), and titanium (Ti) – note the second layer of Cho is one comprising and at least one of niobium (Nb), vanadium (V), and titanium (Ti)  which means Cho discloses that  molybdenum (Mo) and niobium (Nb), vanadium (V), and titanium (Ti) since it can be more than 
In view of such teaching, it would have been obvious to form a display panel of Kim comprising the signal line comprising a second layer directly disposed on the first layer, the second layer comprising a niobium-titanium alloy directly contacting the first layer such as taught by Cho in order to prevent prevent hillock growth that may arise in the lower layers 124p and 127p during a high temperature process.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Cho in view of Charbon 20180373202.
Regarding claim 8, Kim and Cho discloses claim 7, but do not discloses wherein the content of the titanium relative to the second layer ranges from 5 at % to 50 at %, and the content of the niobium relative to the second layer ranges from 50 at % to 95 at %. 
However, par [0078] of Charbon  discloses that the invention thus makes it possible to produce a spiral mainspring made of a niobium-titanium alloy, typically with 47% by mass of titanium (46-50%) in order to obtain a desired resistance value.
In view of such teaching, it would have been obvious to form a display of Kim and Cho wherein the content of the titanium relative to the second layer ranges from 5 at % to 50 at %, and the content of the niobium relative to the second layer ranges from 50 at % to 95 at % in order to obtain a desired resistance value such as taught by Charbon.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Cho in view of Carroll et al. 20070052099.

However, par [0047] of Carroll disclose of forming a barrier layer made of a layer of titanium 204 on top of gate electrode 105 (fig. 4) in order to form a barrier in order prevent contamination to facilitate further processing steps.
Note the resulting gate structure of Kim and Cho would benefit by having such a barrier layer.
In view of such teaching, it would have been obvious to form a display of Kim and Cho further comprising a third layer disposed on the second layer, the third layer comprising titanium /wherein the first thin film transistor further comprises a third layer directly disposed on the second layer, the third layer comprising titanium in order to form a barrier in order prevent contamination to facilitate further processing steps such as taught by Carroll.

Regarding claim 12, Kim and Cho and Carroll disclose claim 11 but do disclose , wherein the first layer has a thickness that ranges 1000 .ANG. to 3000 .ANG., the second layer has a thickness that ranges 200 .ANG. to 400 .ANG., and the third layer has a thickness that ranges 300 .ANG. to 800 .ANG..
However, although Kim and Cho and Carroll is silent about the claimed range, it should be noted that a range of the values of thickness does inherently exist in the resulting structure and can be varied to adjust for resistance desired.
Therefore, the prior art of Kim and Cho and Carroll provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to resistance as needed.
prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a display of Kim and Cho and Carroll comprising wherein the thickness of the first layer ranges from 1000 .ANG. to 3000 .ANG., and the second layer has a thickness that ranges from 300 .ANG. to 1000 .ANG. in order to resistance as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829